12 Month Auto Callable Yield Notes North America Structured Investments OVERVIEW May be appropriate for investors seeking interest payments at a higher interest rate than the current yield on a conventional debt security with the same maturity issued by JPMorgan Chase & Co. Investors are exposed to full downside market exposure if either Underlying declines by more than the Buffer Amount on any trading day during the Monitoring Period. Under these circumstances the payment at maturity will be made in cash based on the lesser performing of the Underlyings. If on any Call Date, the closing level of each Underlying is greater than its closing level on the Pricing Date, the Notes will be automatically called. Any payment on the notes is subject to the credit risk of JPMorgan Chase & Co. Summary of Terms Issuer: JPMorgan Chase & Co. Par: $1,000.00 Underlyings: S&P 500 ® Index and Russell 2000 ® Index Pricing Date: February 25, 2013 Observation Date: February 25, 2014 Maturity Date: February 28, 2014 Monitoring Period: The period from, but excluding, Pricing Date to and including the Observation Date Call Dates: May 28, 2013, August 28, 2013, November 26, 2013 Interest Rate: [5.00%-7.00%]* per annum, paid monthly Buffer Amount: For each Underlying, 30% of the closing level of that Underlying on the Pricing Date CUSIP: 48126DVT3 * To be determined on the Pricing Date, but not less than 5.0%. ** The hypothetical returns set forth above are illustrative and may not be the actual returns on the notes. These returns do not reflect fees or expenses that would be associated with any sale in the secondary market. If these fees and expenses were included, the hypothetical returns shown above would likely be lower. *** Reflects a Buffer Amount of 30% and an interest rate of 5.00% for illustrative purposes. The table assumes the note is not called on any Call Date and a $1,000 investment. Hypothetical Returns** Hypothetical Lowest Closing Level of the lesser performing Underlying during the Monitoring Period as a percentage of the Initial Level Total Principal and Interest payments over term of the note*** 200% $1,050.00 150% $1,050.00 125% $1,050.00 100% $1,050.00 90% $1,050.00 80% $1,050.00 70% $1,050.00 65% $700.00 50% $550.00 30% $350.00 10% $150.00 0% $50.00 Return Profile Interest will be payable monthly in arrears. If an interest payment date is not a business day, payment will be made on the next business day immediately following such day, but no additional interest will accrue as a result of the delayed payment. Payment at maturity for each $1,000 principal amount note will be a cash payment of $1,000 or, if either of the Underlyings declined by more than the Buffer Amount during the Monitoring Period and either underlying remains below its initial level on the Pricing Date, a cash payment of less than $1,000 that reflects the negative return of the lesser performing Underlying. In the event both Underlyings appreciate relative to their initial values, the investor will receive $1,000 for each $1,000 principal amount invested, subject to the credit risk of JPMorgan Chase & Co. In all cases, payment will include any accrued and unpaid interest. If the notes are automatically called, the investor will receive a cash payment of $1,000 for each $1,000 principal amount note, plus any accrued and unpaid interest. J.P.
